DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is amended to add a missing comma. Claim 1 cited below will replace all prior versions of claim 1 in the application. 

1. 	(Currently Amended) A motor control device, comprising:  
an input/output device configured to receive a state of a cooling mechanism that cools at least one of a motor and an inverter; and 
a motor control unit operatively coupled with the motor and the inverter, 
the motor control unit configured to: 
limit a current output from the inverter to the motor, 
control the current to the inverter on the basis of the state of the cooling mechanism in a case where the motor driven by the inverter is in a locked state, 
set a torque limitation value of the motor based on a temperature of cooling water of the cooling mechanism, wherein 
on a condition that an absolute value of a torque demand value is greater than the torque limitation value, the motor is determined to be in the locked state, and the motor control unit: 
acquires a temperature of the motor, 
sets a protection start motor temperature based on the temperature of the motor, and 
sets a lock detection-time torque limit value based on the temperature of the motor, 
on a condition that the absolute value of the torque demand value is greater than the lock detection-time torque limit value, the motor control unit sets the current to the motor to be equal to or less than the lock detection-time torque limit value, and -2- 6480309.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD. Application No.: 16/483,000 
on a condition that the absolute value of the torque demand value is less than the lock detection-time torque limit value, the motor control unit determines if the motor temperature is greater than the protection start motor temperature and sets the current to the motor to be equal to the torque limitation value, and wherein
on a condition that the absolute value of a torque demand value is less than the torque limitation value of the motor, the motor is determined to be in an unlocked state and the motor control unit sets a voltage according to the torque demand value applied to the motor.

Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-7 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-7 filed on 08/01/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claim 1 of a motor control unit configured to set a torque limitation value of the motor based on a temperature of cooling water of the cooling mechanism, wherein on a condition that an absolute value of a torque demand value is greater than the torque limitation value, the motor is determined to be in the locked state, and the motor control unit acquires a temperature of the motor, sets a protection start motor temperature based on the temperature of the motor, and sets a lock detection-time torque limit value based on the temperature of the motor, on a condition that the absolute value of the torque demand value is greater than the lock detection-time torque limit value, the motor control unit sets the current to the motor to be equal to or less than the lock detection-time torque limit value, and on a condition that the absolute value of the torque demand value is less than the lock detection-time torque limit value, the motor control unit determines if the motor temperature is greater than the protection start motor temperature and sets the current to the motor to be equal to the torque limitation value, and wherein on a condition that the absolute value of a torque demand value is less than the torque limitation value of the motor, the motor is determined to be in an unlocked state and the motor control unit sets a voltage according to the torque demand value applied to the motor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846